Citation Nr: 0612006	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  98-15 912A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a nervous disorder, 
including as secondary to the bilateral hearing loss.

3.  Entitlement to an initial rating higher than 10 percent 
for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had honorable active military service from July 
1963 to July 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the veteran's claims for service 
connection for a nervous disorder and bilateral hearing loss, 
as well as granted service connection for a duodenal ulcer 
and assigned an initial 0 percent (i.e., noncompensable) 
rating retroactively effective from September 29, 1997.

More recently, in May 1999, as reflected in the supplemental 
statement of the case (SSOC) and Hearing Officer decision 
issued that month, the RO increased the rating for the 
veteran's ulcer disorder to 10 percent with the same 
effective date as his prior rating.  He since has continued 
with his appeal, requesting an initial rating higher than 10 
percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (the 
veteran is presumed to be seeking the highest possible rating 
unless he indicates otherwise).  See also Fenderson v. West, 
12 Vet. App. 119 (1999) (when the veteran timely appeals the 
rating initially assigned following the grant of service 
connection, VA must consider his claim in this context - 
which includes determining whether he is entitled to a 
"staged" rating to compensate him for changes in the 
severity of his disability since the effective date of his 
award).

This case was previously before the Board in September 2004, 
whereupon the Board remanded the claims to the RO (via the 
Appeals Management Center (AMC)) for further development and 
consideration.  The AMC completed the development requested, 
continued to deny the claims, and returned the case to the 
Board for further appellate consideration.



In his October 1998 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board in Washington, DC.  The Board scheduled his 
central office hearing for March 24, 2006, but he failed to 
appear for it.  Therefore, the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2005).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran's duodenal ulcer causes occasional nausea and 
abdominal discomfort, but not pyrosis, vomiting, weight loss, 
dysphagia, anemia, hematemesis, or melena.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran's bilateral hearing loss is causally 
or etiologically related to his military service.

4.  There also is no persuasive medical nexus evidence of 
record indicating his nervous disorder is causally or 
etiologically related to his service in the military, 
including by way of his bilateral hearing loss.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the duodenal ulcer.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7305 (2005).

2.  The veteran's bilateral hearing loss was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2005).

3.  The veteran's nervous disorder was not incurred or 
aggravated during his active military service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See also Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  



Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent VCAA letters in 
June 2003 and more recently in November 2004, as directed in 
the Board's remand.  He was not sent a VCAA letter prior to 
the grant of service connection for his duodenal ulcer or the 
denial of his claims for service connection for bilateral 
hearing loss and a nervous disorder, as the VCAA did not yet 
exist at that time.  Consequently, he was not notified that, 
upon the grant of service connection for his duodenal ulcer, 
a schedular or extraschedular disability rating would be 
determined by applying relevant diagnostic codes in the 
rating schedule.  But the November 2004 VCAA letter provided 
the type of evidence required to substantiate his subsequent 
"downstream" claim for a higher initial rating for his 
duodenal ulcer.

Despite the inadequate notice provided the veteran in the 
June 2003 and November 2004 VCAA letters regarding a 
disability rating and an effective date if service connection 
for his bilateral hearing loss and nervous disorder were to 
be awarded, and regarding an effective date for his award of 
service connection and disability evaluation for his duodenal 
ulcer, the Board finds no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because, as the Board will conclude below, the preponderance 
of the evidence is against his claims, so any questions 
concerning the appropriate disability rating or effective 
date to be assigned are rendered moot.  See Dingess, 2006 WL 
519755, at *12 ("Other statutory and regulatory provisions 
are in place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.")

Also, bear in mind both VCAA letters indicated what evidence 
the veteran was responsible for obtaining and what VA had 
done and would do in helping him obtain supporting evidence.  
Thus, the letters satisfied the VCAA notice requirements as 
expressed by the Court in Dingess.  There was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the VCAA notices therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

As previously mentioned, the VCAA notices in June 2003 and 
November 2004 were after the RO's initial adjudication of the 
veteran's claims in April 1998.  So this did not comply with 
the requirement that VCAA notice precede the initial RO 
adjudication.  But in Pelegrini II, the Court clarified that 
in cases, as here, where the VCAA notice was not issued until 
after the initial adjudication in question - because the 
VCAA did not yet exist when the RO initially adjudicated the 
claims, VA does not have to vitiate the initial decision and 
start the whole adjudicatory process anew.  Rather, VA need 
only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
And, here, the June 2003 and November 2004 VCAA notices 
provided the veteran with ample opportunity to respond with 
evidence to substantiate service connection for bilateral 
hearing loss and a nervous disorder, as well as evidence to 
substantiate a higher disability evaluation for his duodenal 
ulcer before his appeal was certified to the Board.  He has 
not indicated that he has any additional relevant evidence to 
submit or that needs to be obtained.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

I.  Claim for a Higher Rating for the Duodenal Ulcer

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of 
his appeal.



The veteran's duodenal ulcer is evaluated under 38 C.F.R. 
§ 4.114, DC 7305.  Under this code, a 10 percent rating is 
assigned for a mild duodenal ulcer, with recurring symptoms 
once or twice yearly.  A 20 percent rating is warranted for a 
moderate duodenal ulcer, recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  And 
for the next higher 40 percent rating there must be a 
moderately severe duodenal ulcer, with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or 
more times a year.  See 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2005).

Upon reviewing the rating criteria in relation to the 
objective clinical findings, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, so a 
higher rating is not warranted.  The objective clinical 
evidence of record does not show his duodenal ulcer causes 
moderate recurrent episodes of severe symptoms, for 10 days 
duration, 2 to 3 times per year or continuous moderate 
manifestations.  Nor does his ulcer condition cause vomiting, 
hematemesis, melena, or considerably impaired health.  The 
Board realizes he complained of occasional nausea and 
abdominal discomfort during his December 1997 VA examination, 
but during his more recent May 1999 hearing he testified - 
under oath, that he only required treatment for his duodenal 
ulcer about once a year, and that his symptoms were 
alleviated by over-the-counter medications or Prilosec.  
Likewise, during his even more recent February 2005 
VA examination, he denied experiencing diarrhea, 
constipation, anemia, weight loss, or abdominal tenderness.  
And an upper gastrointestinal series was negative for an 
active ulcer, but showed irritation of the duodenal bulb 
suggestive of peptic ulcer disease, which accounted for his 
acid reflux and then present symptoms.  Therefore, his 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent rating.  See 38 C.F.R. § 4.114, 
DC 7346.



The Board also has considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Concerning this, there has been no showing by 
the veteran that his duodenal ulcer, standing alone, results 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Rather, it appears from the record that 
he is currently retired, for medical reasons unrelated to his 
duodenal ulcer, and that he has not required any 
hospitalization or prolonged treatment for his duodenal 
ulcer.  Any evaluation and/or treatment that he has received 
has been on an outpatient basis, as opposed to as an 
inpatient.  So there is no basis for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim for a higher rating for the veteran's duodenal ulcer on 
either a schedular or extra-schedular basis, so the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



II.  Service Connection for Bilateral Hearing Loss and a 
Nervous Disorder

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his/her entrance into 
service, or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).



In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VA's General Counsel went on to hold that, the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).



In addition, secondary service connection is permitted for 
aggravation of a 
non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (". . . when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").

The Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  While the Board concedes that, according to 
the findings of the December 1997 and February 2005 VA 
audiology examinations, the veteran has sufficient hearing 
loss to meet the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered an actual hearing disability by VA, 
there still is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting his hearing loss was 
incurred or aggravated during his military service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
See also 38 C.F.R. § 3.385 (impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent).  

Records show the veteran had defective hearing even as early 
as his July 1963 military enlistment examination.  While in 
the military, he was treated for complaints of decreased 
hearing in April 1967, so a few months prior to his 
discharge, and he again complained of decreased hearing 
during his June 1967 separation examination.  However, his 
private medical records and records associated with his 
receipt of Social Security disability benefits show he 
received worker's compensation for his hearing loss as a 
result of prolonged noise exposure at his post-service, 
civilian job.  And the February 2005 VA examination report, 
obtained on remand specifically to assist in making this 
important determination, definitively rules out any possible 
connection between his current bilateral hearing loss and his 
military service - including any noise exposure while on 
active duty.


So the medical evidence presently on file indicates the 
veteran's current bilateral hearing loss is traceable to that 
intercurrent acoustic trauma - and not to any worsening of 
his pre-service hearing loss that may have occurred while he 
was in the military.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  See also 
38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of 
a chronic disorder are not service connected where they are 
clearly attributable to intercurrent causes).  

The VA examiner who conducted the February 2005 hearing 
evaluation concluded there is simply no medical evidence of a 
causal relationship between the current bilateral hearing 
loss and the veteran's military service, as his [pre-
existing] hearing loss did not increase in severity during 
his service.  This VA examiner's opinion has significant 
probative weight since it was based on a review of the 
complete record, and the VA examiner not only considered the 
veteran's assertions and medical history, but also undertook 
a comprehensive clinical examination of him.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay opinion.  Cf. Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  While the Board is 
mindful of Dr. Pender's favorable opinion, in October 1998, 
relating the veteran's bilateral hearing loss to his military 
service (and, specifically, to his duties during service), 
the Board points out that Dr. Pender based his opinion on the 
history and documentation submitted by the veteran, and not a 
review of the entire claims file.  Moreover, Dr. Pender's 
October 1998 statement was in direct contradiction to his 
prior findings, as noted in the veteran's treatment records, 
that the veteran's hearing loss was due to a neurological 
disorder, not acoustic trauma as claimed.  And as a result, 
Dr. Pender's opinion is fatally flawed - especially in 
comparison to the February 2005 VA medical opinion 
to the contrary.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 494-95 (1993) (the presumption of credibility is not 
found to "arise" or apply to a statement of a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).

In addition, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
nervous disorder, to include as secondary to the veteran's 
bilateral hearing loss.  There is no persuasive medical nexus 
evidence of record indicating or otherwise suggesting his 
nervous disorder was incurred during or as a result of his 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  His separation examination report was 
entirely unremarkable for evidence of a psychiatric disorder.  
And his psychiatric disorder was not diagnosed until 1992, 
nearly 25 years after his military service ended.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  More significantly, the 
February 2005 VA examiner concluded that it is unlikely 
the veteran's current psychiatric disorder is causally 
related to his service in the military.

Furthermore, regarding the veteran's assertions that his 
hearing loss caused his nervous disorder, or at least was a 
precipitating factor in the development of it, the Board 
acknowledges that the medical evidence suggests this very 
well may be true.  But even so, the mere fact that his 
hearing loss not been medically determined to be attributable 
to his military service unfortunately also, in turn, means 
that he cannot link his nervous disorder to his service - 
via his hearing loss.  38 C.F.R. § 3.310(a); Allen, 7 Vet. 
App. at 448.  That is to say, the elimination of one 
relationship to service, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'" Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so it must be denied because the preponderance of the 
evidence is unfavorable.  See 38 C.F.R. § 3.102.


ORDER

The claim for an initial rating higher than 10 percent for a 
duodenal ulcer is denied.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for a nervous disorder, 
including as secondary to bilateral hearing loss, is also 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


